Exhibit 10.08

 
Graphic [ex108logo.jpg]

 
FINANCIAL PUBLIC RELATIONS
LETTER OF AGREEMENT
FOR
TONIX Pharmaceuticals, Inc.






We are pleased that you have retained Porter, LeVay and Rose, Inc. (“PLR”) as
public relations advisors for TONIX PHARMACEUTICALS, INC., a Delaware
corporation (the “Company”).  This letter describes the terms of our engagement,
effective as of August 1, 2011 (the “Agreement”).
 
1.           SERVICES. In consideration of the fees set forth below, PLR will,
on behalf of the Company, (i) create, prepare and disseminate information and
written material, (ii) contact editors, consumers, businesses, and financial and
trade media and (iii) perform such other duties as are usually performed by
public relations advisors. PLR will also create, prepare, and disseminate
information and written material, write or edit press releases, review draft
copies of the Company’s annual report, review existing slide presentations,
prepare speeches, arrange for financial community meetings and maintain contact
with members of the financial community.  Additional services shall be available
on a per-project basis relating to industry trade shows, special events,
satellite tours or press conferences as are mutually decided by the parties to
this Agreement.


2.           FEES.  During the Term of this Agreement, PLR will be entitled to a
fee of Twelve Thousand Dollars ($12,000) per month payable on the first day of
each month.  An additional fee of Six Hundred Seventy-Five Dollars ($675) per
day will be charged for all business conferences and meetings where the Company
has the exclusive attention and use of PLR personnel.  The first payment
pursuant to this Agreement shall be due and payable on or before August 1,
2011.  All fees paid pursuant to this Agreement are non-refundable.


The Company shall be responsible for all reasonable, prior approved,
out-of-pocket expenses incurred by PLR on its behalf.  The following expenses
will be calculated at PLR’s net cost plus a standard agency service fee of
18%:  art work, production printing, production photography, advertising,
mailings and sales presentations.  For all other expenses incurred on the
Company’s behalf, PLR will bill the Company at its net cost with no additional
markup.


All payments are due upon receipt of invoice.  PLR may, in its sole discretion,
charge interest of 1.5% per month (18% per year) on any amount due that is not
paid within thirty (30) days of the date of invoice.  PLR, in its sole
discretion, may suspend all services provided under this agreement if any
invoice remains unpaid within sixty (60) days of the date of the invoice and
upon 10 days prior written notice to the Company of PLR’s intent to suspend
services.  PLR will resume services upon satisfaction of all amounts
outstanding.


3.           TERM.  It is understood that this Agreement shall be in effect as
of August 1, 2011 and continue on a month-to-month basis until terminated by
either party with fifteen (15) days prior written notice (the “Term”).






 
1

--------------------------------------------------------------------------------

 

 


4.           RELIANCE ON INFORMATION.  It is understood that as the public
relations advisors for the Company, PLR must at all times rely upon the Company,
its officers, directors and employees, as to the accuracy and completeness of
information and material furnished to PLR by any of them.  In connection with
PLR’s activities on behalf of the Company, the Company agrees to cooperate with
PLR and to furnish it with information and data that it deems appropriate and
will provide PLR with reasonable access to its officers, directors, employees as
appropriate.  The Company represents and warrants that all information provided
to PLR during the Term shall be, to the best of the Company’s knowledge,
complete and correct in all material respects and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances under which such statements are made.


5.           CONFIDENTIALITY.  All of the Company’s information provided to PLR
pursuant to this Agreement (the “Confidential Information”) is confidential and
PLR shall not disclose any Confidential Information to any person, except
members of PLR’s professional staff who are involved in this engagement and
PLR’s outside counsel.  Notwithstanding the foregoing, the confidentiality
obligations of this Section 5 do not apply to any Confidential Information that:
(i) is known by PLR prior to its engagement hereunder without an obligation of
confidentiality, (ii) is otherwise publicly available or known to the public
through no fault of PLR, (iii) is or becomes lawfully available to PLR from a
source other than the Company who has a lawful right to make such disclosure
without breach of this Agreement or otherwise in violation of the Company’s
rights or (iv) is required to be disclosed by PLR by court order or similar
process, upon prior written notice to the Company.  If this Agreement is
terminated for any reason and under any circumstances, PLR shall continue to
hold all of the Confidential Information as confidential and will not use,
disclose or communicate any of it to any persons for any reason whatsoever
without the prior written consent of the Company.


6.           INDEMNIFICATION.  It is PLR’s custom to receive indemnification
from customers in connection with its services as a public relations
advisor.  Accordingly, the Company agrees to provide the indemnification set
forth in Exhibit A hereto.


7.           ASSIGNMENT.  The benefits of this Agreement shall inure to the
parties hereto, their respective successors and assigns and to the Indemnified
Parties (as defined in Exhibit A) hereunder and their respective successors and
assigns and representatives, and the obligations and liabilities assumed in this
Agreement by the parties hereto shall be binding upon their respective
successors and assigns.  This Agreement may not be assigned by any party hereto
without the prior written approval of the other party hereto.  Any purported
assignment in violation of the provisions of this Section 7 shall be null and
void ab initio.


8.           MISCELLANEOUS.


(a)  PLR acknowledges and agrees that any and all work product (which includes
intellectual property), including, without limitation, all artwork, photography,
advertising, designs, presentations and other materials developed and/or created
by PLR in the course of performing its services pursuant to the terms of this
Agreement shall be deemed “works for hire” and shall be the sole and exclusive
property of the Company and PLR hereby assigns to the Company all of its rights,
title and interest in and to any such work product.  PLR further agrees that the
Company shall have the sole and exclusive right to use, reproduce, patent and/or
copyright any such work product and PLR agrees to execute any and all documents
reasonably requested by the Company to evidence the Company’s sole and exclusive
ownership of such work product.


(b)  If it is found in a final judgment by a court of competent jurisdiction
(not subject to further appeal) that any term or provision hereof is invalid or
unenforceable, (i) the remaining terms and provisions hereof shall be unimpaired
and shall remain in full force and effect and (ii) the invalid or unenforceable
provision or term shall be replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of such invalid
or unenforceable term or provision.


(c)  This Agreement embodies the entire agreement and understanding of the
parties hereto and supersedes any and all prior agreements, arrangements and
understandings relating to the matters provided for herein.  No alteration,
waiver, amendment, change or supplement hereto shall be binding or effective
unless the same is set forth in writing and signed by a duly authorized
representative of each party.


(d)  Each party has all requisite corporate power and authority to enter into
this Agreement and the transactions contemplated hereby.  This Agreement has
been duly and validly authorized by all necessary corporate action on the part
of each party and has been duly executed and delivered by each party and
constitutes a legal, valid and binding agreement of each party, enforceable in
accordance with its terms.


(e)           PLR shall provide its services pursuant to the terms of this
Agreement in a competent, efficient and diligent manner consistent with industry
standards for public relations advisors.


(f)           In addition to any other remedy available at law, in equity or
under this Agreement, in the event of a breach or threatened breach of Section
5, the Company will be entitled to injunctive relief without the necessity of
posting bond or other security.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
(g)           Any notice required to be sent under this Agreement shall not be
deemed given unless set forth in writing and (a) hand-delivered, (b) sent by
overnight courier service or (c) mailed by certified mail, return receipt
requested, to the address of the receiving party set forth herein, or such other
address as may hereafter be specified in writing.  Notices shall be effective
(i) upon delivery if hand delivered, (ii) on the next business day if sent by
overnight courier or (iii) three (3) days after mailing if sent by certified
mail.
(h)  This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to choice of law principles
thereof.  The parties consent to the jurisdiction of the courts of the State of
New York.
(i)  This Agreement may be executed and delivered (including by facsimile or
other electronic transmission) in multiple counterparts, each of which shall be
an original, so that all of which taken together shall constitute one and the
same instrument.
Please indicate your approval of this Agreement by signing the original copy of
this letter and returning it for our files.  We look forward to working with
you.
 
PORTER, LE VAY & ROSE, INC.




 
BY: /s/ MICHAEL J.PORTER
DATE: July 28, 2011 Michael J. Porter   President       Address:  Seven Penn
Plaza, Suite 810  New York, NY 1001    
Accepted and agreed to as of the date first written below:
     
TONIX Pharmaceuticals, Inc.
         
By: /s/ SETH LEDERMAN
Seth Lederman, MD
President & Chairman
DATE: July 28, 2011    
Address:  509 Madison Avenue, Suite 306
  New York, NY 10022  

 




 
3

--------------------------------------------------------------------------------

 
                                                                              
                                                                               

    



Exhibit A


Indemnification




(a)  The Company agrees to indemnify PLR and its affiliates and their respective
members, directors, officers, employees, agents and controlling persons (PLR and
each such person being an “Indemnified Party”), to the fullest extent permitted
by law, from and against any and all losses, claims, damages, expenses and
liabilities (including, without limitation, the costs, expenses and
disbursements, as and when incurred, of investigating, preparing or defending
any such action, suit, investigation or proceeding), to which such Indemnified
Party may become subject under any applicable federal or state law or otherwise,
and related to or arising out of the engagement of PLR pursuant to, and its
performance of the services contemplated by, this Agreement.  Upon written
request, the Company will reimburse any Indemnified Party for all reasonable
expenses (including reasonable counsel fees and expenses) as they are incurred
in connection with the investigation of, preparation for or defense of any
pending or threatened claim, or any action or proceeding arising therefrom,
whether or not such Indemnified Party is a party and whether or not such claim,
action or proceeding is initiated or brought by the Company.  The Company will
not be liable under the foregoing indemnification provisions to the extent that
any loss, claim, damage or liability is finally determined by a court of
competent jurisdiction to have resulted from an Indemnified Party's bad faith,
willful misconduct or negligence.
 
(b)  If any action, claim or proceeding shall be brought or asserted against any
Indemnified Party with respect to which indemnity may be sought hereunder, the
Company shall assume the defense thereof with counsel reasonably satisfactory to
the Indemnified Party; provided that the Indemnified Party shall have the right
to employ separate counsel if (i) the Company shall have failed promptly to
assume the defense of such action, claim or proceeding with counsel reasonably
satisfactory to such Indemnified Party, (ii) the representation of such
Indemnified Party by legal counsel selected by the Company would be
inappropriate due to an actual or potential conflict of interest, or (iii) such
Indemnified Party shall have been advised by counsel that there are legal
defenses available to such Indemnified Party which are different from or in
addition to those available to the Customer.  In the event that such Indemnified
Party so elects to employ separate counsel, the Company shall not, in connection
with any such action, claim or proceeding, be liable for the fees and expenses
of more than one separate firm of attorneys at any time representing such
Indemnified Party or Parties (together with any local counsel).  The Company
shall not be liable for any settlement of any such action or proceeding effected
without its written consent, which consent shall not be unreasonably withheld or
delayed, but if any action or proceeding is settled with its written consent, or
there shall be a judgment against an Indemnified Party in any such action or
proceeding and the Indemnified Party is entitled to be indemnified pursuant to
paragraph 6(a) hereof, the Company agrees to indemnify and hold harmless such
Indemnified Party from and against any loss, claim, damage or liability by
reason of such settlement or judgment.  The Company agrees that, without PLR’s
prior written consent, which shall not be unreasonably withheld or delayed, it
will not settle, compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding in respect of which
indemnification has been or could be sought under the indemnification provisions
of this Agreement (whether or not PLR or any other Indemnified Party is an
actual or potential party to such claim, action or proceeding), unless such
settlement, compromise or consent includes an unconditional release of each
Indemnified Party from all liability arising out of such claim, action or
proceeding, or such settlement, compromise or consent, expressly states that
neither the existence of such settlement, compromise or consent, nor the terms
thereof may be used in any manner in any litigation involving an Indemnified
Party.




#####

4